                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                    Southern Division

A.H., et al.,                                     *

  PLAINTIFFS,                                     *

v.                                                *           Case No.: PWG-18-243

JACK R. SMITH, et al.,                            *

  DEFENDANTS.                                     *

     *      *      *       *      *       *       *      *       *      *       *       *      *

                          MEMORANDUM OPINION AND ORDER

         A.H., a minor, by and through his Parents, J.H. and E.H. (“Parents”), who also joined their

son as Plaintiffs, filed suit against Jack R. Smith in his official capacity as Superintendent of

Montgomery County Public Schools (“MCPS”) and Montgomery County Board of Education

(“the Board”). Compl., ECF No. 1. Plaintiffs claim that Defendants failed to provide A.H., who

has Autism, Common Variable Immune Deficiency, and Pediatric Acute Onset Neuropsychiatric

Syndrome, with the Free Appropriate Public Education (“FAPE”) to which he is entitled under the

Individuals with Disabilities Education Improvement Act (“IDEA”), 20 U.S.C. §§ 1400 et seq.

Compl. ¶ 146. They ask the Court to reverse the decision of the administrative law judge (“ALJ”)

who reviewed A.H.’s individualized education programs (“IEPs”) and proposed placements for

the 2015-18 school years and concluded that they provided an appropriate education for A.H. in

the least restrictive environment, as required by the IDEA. Id. ¶¶ 92, 140–42, 150.

         According to Plaintiffs, the IEP for the 2015-17 academic school years fell short because

it included “lunch and recess in the general education setting,” which offered no educational

benefit to A.H. and presented safety concerns “given [A.H.’s] significant behavioral
dysregulation.” Compl. ¶¶ 52–53. Plaintiffs also argued that the level of staffing at the proposed

placement, Bells Mill Elementary School (“Bells Mill”), was inadequate to meet A.H.’s needs. Id.

¶ 79. As for the 2017-18 school year, Plaintiffs challenged the IEP and proposed placement for

A.H. at Cabin John Middle School (“Cabin John”) as inadequate because of the “absence of clearly

discernable behavioral intervention, inadequate staffing, isolation from peers in order to meet the

hours of specialized instruction indicated in his IEP, and a lack of a safe and secure environment.”

Id. ¶ 78. In her opinion, the ALJ agreed with MCPS that A.H. was offered IEPs and placements

that were reasonably calculated to provide him with a FAPE for all three school years, and denied

the Parents the relief they requested, namely funding and placement from MCPS for A.H. at the

Ivymount School (“Ivymount”). ALJ Dec. 43.

              The parties have filed cross-motions for summary judgment. ECF Nos. 10, 14.1 Plaintiffs

argue that the ALJ erred in both her factual findings and legal analysis, including by “failing to

properly assess the credibility of witnesses, especially when faced with school system witnesses

who knew very little about A.H.,” and completely ignoring the “majority of the specific concerns

expressed by the parents’ witnesses who knew A.H. about the proposed MCPS programs, as well

as evidence of his response to the more intensive programming at Iymount.” Pls.’ Mem. 2. But,

giving due weight to the ALJ’s factual findings and from my own de novo review of the entire

record, I find that the IEPs and the proposed placements were appropriate and reasonably

calculated to provide A.H. with a FAPE for all three school years. Accordingly, I conclude that

Plaintiffs are not entitled to judgment as a matter of law and Defendants are. Therefore, I will




                                                            
1
 The parties have fully briefed cross-motions for summary judgment. ECF Nos. 10-1, 14-2, 15,
16. A hearing is not necessary. See Loc. R. 105.6.


                                                               2
deny Plaintiffs’ Motion for Summary Judgment, grant Defendants’ Cross-Motion for Summary

Judgment, and close this case.

                                  Free Appropriate Public Education

           Children with disabilities are entitled to a free appropriate public education, or “FAPE,”

pursuant to the IDEA. 20 U.S.C. § 1412(a)(1)(A). Maryland regulations also “govern[] the

provision of FAPEs to children with disabilities in accordance with the IDEA.” M.C. v. Starr, No.

DKC-13-3617, 2014 WL 7404576, at *1 (D. Md. Dec. 29, 2014) (citing Md. Code Regs. Tit. 13A,

§ 05.01). A FAPE is an education that provides “meaningful access to the educational process” in

“the least restrictive environment” and is “reasonably calculated to confer ‘some educational

benefit’” on the child with a disability. Id. (citing Bd. of Educ. of the Henrick Hudson Cent. Sch.

Dist. v. Rowley, 458 U.S. 176, 192, 207 (1982)). “The benefit conferred . . . must amount to more

than trivial progress,” but “[t]he IDEA does not require that a school district provide a disabled

child with the best possible education . . . .” Id. (citing Rowley, 458 U.S. at 192; Reusch v.

Fountain, 872 F. Supp. 1421, 1425 (D. Md. 1994)).                  Rather, a school must provide an

Individualized Education Program (“IEP”) that is “reasonably calculated to enable a child to make

progress appropriate in light of the child’s circumstances.” Endrew F. ex rel. Joseph F. v. Douglas

Cty. Sch. Dist. RE-1, 137 S. Ct. 988, 999 (2017) (noting that “[a]ny review of an IEP must

appreciate that the question is whether the IEP is reasonable, not whether the court regards it as

ideal”).

           To this end, each child with a disability must have an IEP that “state[s] the student’s current

educational status, annual goals for the student’s education, which special educational services and

other aids will be provided to the child to meet those goals, and the extent to which the child will




                                                     3
be ‘mainstreamed,’ i.e., spend time in regular school classroom with non-disabled students.” M.C.,

2014 WL 7404576, at *1 (citing 20 U.S.C. § 1414(d)(1)(A)); see Endrew F., 137 S. Ct. at 994.

       The IEP is “the centerpiece of the statute’s education delivery system for disabled
       children.” Honig v. Doe, 484 U.S. 305, 311 (1988). A comprehensive plan prepared
       by a child’s “IEP Team” (which includes teachers, school officials, and the child’s
       parents), an IEP must be drafted in compliance with a detailed set of procedures.
       [20 U.S.C.] § 1414(d)(1)(B) (internal quotation marks omitted). These procedures
       emphasize collaboration among parents and educators and require careful
       consideration of the child’s individual circumstances. § 1414. The IEP is the means
       by which special education and related services are “tailored to the unique needs”
       of a particular child. Rowley, 458 U.S., at 181.
Endrew F., 137 S. Ct. at 994.

       If the IEP team members disagree about the contents of an IEP, they can try to “resolve

their differences informally, through a ‘[p]reliminary meeting,’ or, somewhat more formally,

through mediation,” and if they do not reach agreement, they can participate in “a ‘due process

hearing’ before a state or local educational agency.” Id. (quoting 20 U.S.C. §§ 1415(e), (f)(1)(A),

(B)(i), (g)). Then, “the losing party may seek redress in state or federal court.” Id. (citing 20

U.S.C. § 1415(i)(2)(A)).

       In Maryland, parents may voice disagreement with their children’s proposed IEPs and

request due process hearings before the Maryland Office of Administrative Hearings to address

their concerns. See M.C., 2014 WL 7404576, at *2 (citing 20 U.S.C. § 1415(b)(6), (f); Md. Code

Ann., Educ. § 8–413; Md. Code Regs. Tit. 13A, § 05.01.15(C)(1)). “Any party can then appeal

the administrative ruling in federal or state court.” Id. (citing Educ. § 8–413(h)). Additionally,

parents may place their children in a private school that is “appropriate to meet the child’s needs”

and “seek tuition reimbursement from the state,” but only “if the court or hearing officer finds that

the agency had not made a free appropriate public education available to the child in a timely

manner prior to that enrollment.” Id. (quoting Title 20 § 1412(a)(1)(C)(iii); citing Sch. Comm. of

Burlington v. Dep’t of Educ., 471 U.S. 359, 369–70 (1985)) (emphasis from M.C. removed).


                                                 4
                                                               Background2

              Much of the background to this case is undisputed, as outlined in the stipulated facts

submitted by the parties to the ALJ. See ALJ Dec. 4–6 (“Jt. Stmt. Facts”). A.H. is a twelve-year-

old student residing in Montgomery County, Maryland. Id. ¶ 1. A.H. was diagnosed with Autism

in 2008 and was later diagnosed with an accompanying intellectual disability (moderate) and

language impairment. Id. ¶¶ 6, 12. A.H. exhibits significant and impairing symptoms of Autism,

including delays in communication skills, social skills, behavioral regulation, and sensory

processing. Dr. Ratto Eval. 7, Pls.’ Ex. 6. A.H.’s presentation is further complicated by his

subsequent diagnoses of Pediatric Acute Onset Neuropsychiatric Syndrome (“PANS”) and

Common Variable Immune Deficiency (“CVID”). Jt. Stmt. Facts ¶¶ 4, 7, 10; Dr. Ratto Eval. 9.

A.H.’s doctor reported that these conditions “contribute to severely impairing compulsive

behaviors and behavioral rigidity.” Dr. Ratto Eval. 9.

              Prior to moving to Montgomery County in 2015, Plaintiffs lived in Alexandria, Virginia.

Nov. 8, 2017 Tr. 42:25–43:8. In 2007, at the age of two, A.H. was found eligible for early

intervention by Plaintiffs’ local school district, Alexandria City Public Schools (“ACPS”), and

began receiving speech and occupational therapy services. Jt. Stmt. Facts ¶ 5; Nov. 8, 2017 Tr.

28:8–22. Then, from 2008 to 2010, A.H. attended non-categorial special education preschool

programs through ACPS. Nov. 8, 2017 Tr. 28:8–38:1. The Parents withdrew A.H. from the ACPS

preschool program in June 2010 and homeschooled him until 2015. Id.



                                                            
2
  In reviewing a motion for summary judgment, the Court considers the facts in the light most
favorable to the nonmovant, drawing all justifiable inferences in that party’s favor. Ricci v.
DeStefano, 557 U.S. 557, 585–86 (2009); George & Co., LLC v. Imagination Entm’t Ltd., 575
F.3d 383, 391–92 (4th Cir. 2009). Where, as here, the Court is presented with cross-motions for
summary judgment, the facts relevant to each motion must be considered in the light most
favorable to the nonmovant. Mellen v. Bunting, 327 F.3d 355, 363 (4th Cir. 2003).


                                                                    5
       In the spring of 2015, the Parents applied for A.H. to attend the Ivymount School in

Montgomery County, Maryland. Nov. 8, 2017 Tr. 41:14–42:16. A.H. was accepted and began

attending Ivymount in July 2015, at which time Plaintiffs were still living in Alexandria City,

Virginia. Jt. Stmt. Facts ¶ 11; Nov. 8, 2017 Tr. 42:25–43:2. The Parents did not seek an IEP

proposal from ACPS in 2015. Nov. 8, 2017 Tr. 92:2–9. However, the Parents retained an

educational advocate, Suzanne Keith-Blattner, because they “wanted to keep [A.H.] at Ivymount,”

so they wanted to “see[ ] her thoughts on funding from Alexandria City Public Schools.” Id.

88:15–90:22.

       In November 2015, four months after A.H. began attending Ivymount, Plaintiffs moved to

Montgomery County, Maryland. Jt. Stmt. Facts ¶ 13; Nov. 8, 2017 Tr. 43:3–8. Soon after, on

December 11, 2015, the Parents contacted MCPS to begin the special education eligibility process

for A.H. Jt. Stmt. Facts ¶ 13. The Parents provided a referral packet to MCPS at that time, which

included medical evaluations of A.H., reports from Ivymount, and Ms. Blattner’s report of her

observation of A.H. at Ivymount. Nov. 8, 2017 Tr. 111:24–117:21.

   A. The 2016 IEP

       On February 22, 2016, MCPS convened an IEP screening meeting for A.H.. Jt. Stmt. Facts

¶ 14. At the meeting, the IEP team reviewed the documentation provided by Plaintiffs and also

considered a classroom observation report of A.H. completed by Lisa Shen, an MCPS special

educator. Nov. 8, 2017 Tr. 122:20–124:16. MCPS found A.H. eligible for special education

services as a student with Autism. Jt. Stmt. Facts ¶ 14.

       After the meeting, the Parents and MCPS prepared to develop A.H.’s IEP. Specifically,

the Parents hired Dr. Laura Solomon, an educational consultant, to assist with developing A.H.’s

educational programming. Nov. 7, 2017 Tr. 31:17–34:15. She reviewed A.H.’s records and




                                                 6
observed him in his program at Ivymount. Id. For its part, MCPS sent a program specialist from

its Autism Division, Tina Garland, to conduct a classroom observation of A.H. at Ivymount. Nov.

15, 2017 Tr. 34:3–23. In addition, MCPS psychologist Dawn Lester completed an assessment of

A.H. on March 7, 2016, and MCPS physical therapist Jane Juliano conducted a clinical observation

of A.H. on March 10, 2016. Jt. Stmt Facts ¶ 16; MCPS Physical Therapy Report, MCPS

Psychological Report, Defs.’ Exs. 21, 22.

       Then, on April 15, 2016, the IEP team met to develop A.H.’s IEP. See 2016 IEP, Defs.’

Ex. 25. The Parents and their attorney attended the meeting, along with Dr. Solomon and Kelsey

Ruppel, a special education teacher at Ivymount. See id. at 69. The IEP team discussed the

assessments of A.H. completed by MCPS specialists Lisa Shen, Jane Juliano, Dawn Lester, and

Tina Garland, all of whom were present at the meeting. Id. The IEP team also received input from

Kelsey Ruppel and Dr. Solomon regarding A.H.’s needs and his performance at Ivymount. Id.

A.H.’s mother, E.H., testified that the development of the IEP was “a very collaborative process.”

Nov. 8, 2017 Tr. 45:2–9.

       As a result of the meeting, an IEP was proposed for the remainder of the 2015-16 school

year and for the upcoming 2016-17 school year (“the 2016 IEP”). Jt. Stmt. Facts ¶ 17; Nov. 8,

2017 Tr. 128:4–6. In relevant part, the 2016 IEP provides A.H. would receive “specialized

instruction out of the general education setting for all academic areas,” for a total of 22 hours and

30 minutes per week. 2016 IEP 50. It calls for a “highly structured classroom” and outlines a

range of instructional supports to be implemented across the school day, including “1:1 instruction

for new skill acquisition.” See 2016 IEP 24–33. The IEP also provides A.H. would spend lunch

and recess in the general education setting with “special education support,” for a total of 5 hours

per week. Id. at 50. In addition, among other services and supports, the 2016 IEP implements the




                                                 7
behavioral intervention plan (“BIP”) developed by Ivymount and recommends 1.5 hours of speech

therapy per week, 3.0 hours of physical therapy per quarter, and 30 minutes of occupational therapy

per quarter. Id. at 30, 50.

       The Parents and Dr. Solomon agreed with most of the 2016 IEP. Nov. 8, 2017 Tr. 173:9–

24 (E.H.’s testimony that “[t]he IEP that was developed, we all agree with”). They only objected

to A.H.’s inclusion in the general education setting for lunch and recess; they requested a fully

self-contained program for A.H. 2016 IEP 61. In response, the MCPS team explained that they

would take data when A.H. enrolled and then determine whether A.H.’s continued inclusion in the

general education setting for lunch and recess was appropriate. Id.

       MCPS proposed the Autism Program at Bells Mill Elementary School to implement the

2016 IEP. Jt. Stmt. Facts ¶ 17. Ms. Garland told the Parents that there is a 2:1 student-to-staff

ratio at Bells Mill and that the students are taught at their instructional level. 2016 IEP 69. After

conducting observations of the Program at Bells Mill, however, the Parents and Dr. Solomon

concluded that the level of staffing at Bells Mill was inadequate for A.H., particularly during lunch

and recess. Nov. 7, 2017 Tr. 117:5–118:6; Nov. 8, 2017 Tr. 48:11–51:25. The Parents and Dr.

Solomon also believed that the instructional methods used at Bells Mill, including group

instruction and assigning independent work, were inconsistent with A.H.’s learning abilities. Nov.

8, 2017 Tr. 48:11–51:25; see also Dr. Solomon Observation Report 3, Pls.’ Ex. 23.

       On June 9, 2016, the Parents sent MCPS reports from Ivymount outlining A.H.’s present

levels of performance and requested an IEP meeting to discuss the new information. Jt. Stmt.

Facts ¶ 19. In response to the Parents’ request, the parties convened for a meeting on August 4,

2016. Jt. Stmt. Facts ¶ 20. The IEP team reviewed the information from Ivymount at the meeting,

which demonstrated that A.H. had made progress on many objectives in his Ivymount IEP but




                                                 8
continued to elope and have tantrums. See Ivymount June 3, 2016 Report, Defs.’ Ex. 41; Nov. 8,

2017 Tr. 137:2–16. The IEP team also reviewed a list of medical orders submitted by Dr. Teresa

Fuller, A.H.’s general pediatrician, including her recommendation that a registered nurse be

present in A.H.’s school building to respond to any changes in his medical condition. Dr. Fuller

Report 2, Defs.’ Ex. 34.

              After considering the information and updating the 2016 IEP with A.H.’s present levels of

performance, MCPS reaffirmed its proposal for A.H. to attend the Autism Program at Bells Mill

for the 2016-17 school year.3 Aug. 4, 2016 IEP, Pls.’ Ex. 27. An MCPS Nurse Administrator

informed the Parents that the directives from A.H.’s physician could be implemented at Bells Mill,

but the Parents objected to the placement because it did not have a registered nurse on site

throughout the school day.4 See id. at 82. Thus, the following day, the Parents served notice of

their intent to maintain A.H.’s enrollment at Ivymount for the 2016-17 school year and requested

that MCPS place and fund him there. Jt. Stmt. Facts ¶ 21. MCPS declined the Parents’ request

and maintained that they had offered A.H. a FAPE. Id. ¶ 22.

       B. The 2017 IEP

              On January 26, 2017, the Parents sent A.H.’s updated Ivymount IEP and present levels of

performance to MCPS and requested a meeting to begin the IEP process for the 2017-18 school

year, A.H.’s first year of middle school. Jt. Stmt. Facts ¶ 23. In turn, in preparation for developing




                                                            
3
 Apart from updating the present levels of performance in the proposed IEP, the IEP team did not
make any other revisions to the IEP developed at the April 15, 2016 meeting. See 2016 IEP, Defs.’
Ex. 25; Aug. 4, 2016 IEP, Pls.’ Ex. 27.
4
 The Parents withdrew this allegation at the due process hearing, however, and they do not now
challenge the IEPs or proposed placements for failing to provide an R.N. on-site at all times. See
ALJ Dec. 32 n.23.


                                                               9
the updated IEP, two program specialists from the MCPS Autism Division, Emily Stanley and

Lauren McGinley, conducted observations of A.H. at Ivymount. Nov. 15, 2017 Tr. 177:7–24.

       The Parents and MCPS met on April 4, 2017 to develop the updated IEP. Jt. Stmt. Facts

¶ 24. Ms. Stanley and Ms. McGinley from the MCPS Autism Division attended the meeting, along

with MCPS occupational therapist Felicia Farag, MCPS physical therapist Jane Juliano, and MCPS

nurse administrator Melinda McCartin. See 2017 IEP 80, Defs.’ Ex. 57. The Parents were joined

at the meeting by their attorney and two Ivymount staff members – Katie Quinn, the Ivymount

Autism Division Director, and Kelly Matthews, the Head Teacher at Ivymount. See Id. at 2, 74.

E.H. and Dr. Solomon both testified that the development of this IEP, like that of the prior IEP,

was a collaborative process. Nov. 7, 2017 Tr. 166:16–22; Nov. 8, 2017 Tr. 45:2–9.

       The IEP proposed at the April 4, 2017 meeting (“the 2017 IEP”) is substantially similar to

the 2016 IEP. In relevant part, the 2017 IEP calls for A.H. to “receive academic instruction in the

special education setting outside general education,” for a total of 22 hours and 50 minutes per

week. 2017 IEP 54. It mandates a “highly structured classroom,” a “low staff to student ratio,”

“close adult proximity at all times,” and a variety of other instructional and behavioral supports.

Id. at 29–34. Further, like the 2016 IEP, the 2017 IEP includes lunch and recess in the general

education setting, for a total of 5 hours per week. Id. at 54. Among other services and supports,

the 2017 IEP also implements the behavioral intervention plan (“BIP”) developed by Ivymount

and includes 1 hour of speech therapy per week, 3 hours of physical therapy per quarter, and 30

minutes of occupational therapy per quarter. 2017 IEP 54, 60.

       The Parents and Dr. Solomon agreed with most of the 2017 IEP, but again opposed A.H.’s

inclusion in the general education setting for lunch and recess. Nov. 7, 2017 Tr. 166:2–15; Nov.

8, 2017 Tr. 174:21–175:20 (E.H.’s testimony that “I agree with everything on the IEP except for




                                                10
… [t]he gen ed piece.”). They believed that lunch and recess in the general education setting

presented safety risks for A.H. and offered no educational benefit. 2017 IEP 74. MCPS

documented the Parents’ concerns but concluded that “there is no data that would suggest the

student cannot be included during lunch and recess.” Id.

              To implement the 2017 IEP, MCPS proposed the Autism Program at Bells Mill Elementary

School for the remainder of the 2016-17 school year and the Autism Program at Cabin John Middle

School for the upcoming 2017-18 school year, A.H.’s first year of middle school. 5 See 2017 IEP

56; Jt. Stmt. Facts ¶ 24. After the meeting, the Parents and Dr. Solomon conducted observations

of the Autism Program at Cabin John and concluded that it was inappropriate for A.H. Nov. 7,

2017 Tr. 150:22–153:14; Nov. 8, 2017 Tr. 59:13–61:2. Specifically, the Parents and Dr. Solomon

believed that the cafeteria at Cabin John presented safety risks for A.H. and that the level of staffing

was inadequate to address his needs. Id. The Parents also expressed concerns about the electives

at Cabin John, which are only formally offered in the general education setting. Nov. 8, 2017 Tr.

59:18–61:2.                   Thus, the Parents served notice of their intent to maintain A.H.’s enrollment at

Ivymount for the 2017-18 school year and requested that MCPS place and fund him there. Jt.

Stmt. Facts ¶ 27. MCPS declined the Parents’ request and maintained that it had offered A.H. a

FAPE. Id. ¶ 28.

              On August 10, 2017, the Parents filed a due process hearing request challenging the

appropriateness of the IEPs and proposed placements and seeking reimbursement for A.H.’s

placement at Ivymount. Due Process Hr’g Req., Pls.’ Ex. 1. A due process hearing was held on




                                                            
5
 At Cabin John, A.H. would only spend thirty minutes in the general education setting daily (2.5
hours per week) because, unlike Bells Mill, Cabin John does not offer recess. Nov. 15, 2017 Tr.
226:8–229:17.


                                                               11
November 7, 8, 15, and 16, 2017. See ALJ Dec 2. The ALJ made the following findings of fact

regarding the 2016 IEP:




                                            12
13
14
15
16
17
ALJ Dec. 10–16 (footnotes omitted).

       The ALJ concluded that the 2016 IEP and proposed placement offered A.H. a FAPE. ALJ

Dec. 35. She found that the accommodations and supports outlined in the IEP “clearly addressed

the Student’s identified needs,” and that the goals and objectives in the IEP were “challenging and

ambitious and, along with his [behavioral intervention plan], established a comprehensive plan for

his academic and functional advancement.” Id. at 29–30. As for MCPS’s decision to include A.H.



                                                18
in the general education setting for lunch and recess, the ALJ concluded that, “given the lack of

data regarding the Student’s involvement within a cafeteria,” MCPS’s plan to gather data and then

modify the IEP, if necessary, was reasonable. Id. at 34. In addition, she held that, “MCPS’s plan

for the prevention of the Student’s elopement and tantrums in [the lunch and playground] settings

was similarly appropriate, and was supported by the Student’s [present levels of performance] and

the proposed IEP.” Id. at 34–35. She found that the “Parents’ assertion that these accommodations

and supports would not be implemented in such a way as to ensure the Student’s safety is

speculative” and was not a basis for her to conclude that A.H. was denied a FAPE. Id. at 35.

       As for the 2017 IEP, the ALJ made the following findings of fact:




                                               19
20
21
22
23
ALJ Dec. 16–21 (footnotes omitted).

       The ALJ concluded that the 2017 IEP also offered A.H. a FAPE. ALJ Dec. 38. She found

that the “goals, objectives, accommodations, and supports contained within this 2017 IEP were

once again clearly tailored to the Student’s unique needs.” Id. at 36. She also held that the Autism

Programs at Bells Mill and Cabin John were appropriate placements to implement the 2017 IEP.

Id. at 37. As for the Parents’ concerns regarding A.H.’s safety in the general education setting at

the proposed placements, she concluded that the “IEP ensured the Student was properly supported

through a low staff-to-student ratio, adult support, frequent eye contact/proximity control, and

close adult proximity at all times.” Id. at 39. She also noted that the staff in both of the Autism

Programs are “experienced in working with students who elope, tantrum, have self-injurious

behaviors, are unpredictable, and have compulsions and rituals.” Id. at 38. In addition, the ALJ

pointed out that including A.H. in the general education setting for lunch and recess would provide

him with opportunities to address some of the social skills and adaptive behavior goals outlined in

the IEP. Id. at 39.

       The ALJ addressed the Parents’ remaining challenges to the proposed placements at the

end of her opinion. With respect to the Parents’ concerns about the level of staffing at Bells Mill



                                                24
and Cabin John, the ALJ concluded that the 2016 and 2017 IEPs provided for appropriate support

of A.H. and noted that the placements “would be required to staff the classroom to provide the

supports outlined in the IEP.” ALJ Dec. 41.

       The ALJ also rejected the Parents’ challenges to the adequacy of Applied Behavior

Analysis (“ABA”) at the proposed placements. Id. First, the ALJ found that the Parents failed to

demonstrate that A.H. would be denied a FAPE if he was not provided with one-to-one ABA

instruction. Id. She reasoned that both IEPs require intensive, individualized instruction and that

the proposed placements would be required to provide instruction to A.H. at the level that is

necessary to him to achieve the goals and objectives outlined in his IEPs. Id. at 41-42 As for the

Parents’ assertion that the staff at the proposed placements do not adequately collect behavioral

data, the ALJ found that Ms. Stanley’s testimony about the staff’s practice of collecting data

discreetly sufficiently explained why Dr. Solomon did not observe behavioral data being collected

during her observations. Id. at 42. Finally, the ALJ concluded that the absence of a Board Certified

Behavioral Analyst (“BCBA”) on staff at the proposed placements to analyze student data did not

deny A.H. a FAPE because, as Ms. Stanley testified, the special educators on staff are trained and

experienced in evaluating and assessing data. Id.

       Dissatisfied, Plaintiffs filed suit in this Court, and the parties filed the pending summary

judgment motions.

                                       Standard of Review

       In reviewing cross-motions for summary judgment in an IDEA action, the “‘reviewing

court is obliged to conduct a modified de novo review’” of the administrative record, “‘giving “due

weight” to the underlying administrative proceedings.’” M.C. v. Starr, No. DKC-13-3617, 2014

WL 7404576, at *6 (D. Md. Dec. 29, 2014) (quoting M.M. ex rel. D.M. v. Sch. Dist. of Greenville




                                                25
Cty., 303 F.3d 523, 530–31 (4th Cir. 2002) (citing Bd. of Educ. of the Henrick Hudson Cent. Sch.

Dist. v. Rowley, 458 U.S. 176 (1982)). This means that when an ALJ makes findings of fact “in a

regular manner and with evidentiary support,” those findings “are entitled to be considered prima

facie correct,” and “the district court, if it is not going to follow them, is required to explain why

it does not.” Doyle v. Arlington Cnty. Sch. Bd., 953 F.2d 100, 105 (4th Cir. 1991); see N.P. v.

Maxwell, 711 F. App’x 713, 718 (4th Cir. 2017); M.C., 2014 WL 7404576, at *6–7. The Court

then reaches its decision based on the preponderance of the evidence. Rowley, 458 U.S. at 205.

Yet, the Court cannot “substitute [its] own notions of sound educational policy for those of local

school authorities.” M.C., 2014 WL 7404576, at *6–7 (quoting M.M., 303 F.3d at 530–31 (quoting

Hartmann v. Loudoun Cty. Bd. of Educ., 118 F.3d 996, 999 (4th Cir. 1997))). The burden of proof

is on Plaintiffs as the party seeking relief. See Barnett v. Fairfax Co. Sch. Bd., 927 F.2d 146, 152

(4th Cir. 1991), cert. denied, 502 U.S. 859 (1991).

       “This standard works in tandem with the general standard of review for summary

judgment, which also applies in IDEA cases . . . .” M.C., 2014 WL 7404576, at *7. Thus,

summary judgment is proper when the moving party demonstrates, through “particular parts of

materials in the record, including depositions, documents, electronically stored information,

affidavits or declarations, stipulations . . . admissions, interrogatory answers, or other materials,”

that “there is no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a), (c)(1)(A); see Baldwin v. City of Greensboro, 714 F.3d

828, 833 (4th Cir. 2013). If the party seeking summary judgment demonstrates that there is no

evidence to support the nonmoving party’s case, the burden shifts to the nonmoving party to

identify evidence that shows that a genuine dispute exists as to material facts. See Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 585–87 & n.10 (1986). When considering




                                                 26
cross-motions for summary judgment, “the court must view each motion in a light most favorable

to the non-movant.” Linzer v. Sebelius, No. AW-07-597, 2009 WL 2778269, at *4 (D. Md. Aug.

28, 2009); see Mellen v. Bunting, 327 F.3d 355, 363 (4th Cir. 2003).

                                            Discussion

                           Credibility of Witnesses and their Testimony

       Plaintiffs contend that the ALJ made “literally no credibility determinations about any

witnesses throughout her Decision” and instead “ignores the testimony from the Parents’

witnesses, usually without any attempt to state a reason, and fails to acknowledge the vast

difference in knowledge of A.H. between Parent and school system witnesses.” Pls.’ Mem. 20.

In Plaintiffs’ view, this means that the ALJ’s findings of fact, which rely on the testimony of

MCPS’s witnesses over that of the Parents’ witnesses, are not owed any deference. Id. at 12.

       The issue is whether the ALJ’s credibility determinations are “regularly made,” because if

they are, then they, as well as the educators’ opinions, are due deference. M.C. v. Starr, No. DKC-

13-3617, 2014 WL 7404576, at *11 (D. Md. Dec. 29, 2014) (noting that, in S.A. v. Weast, 898 F.

Supp. 2d 869, 874 (D. Md. 2012), this Court stated that it “owes deference to the ALJ’s

determinations of the credibility of witnesses[,] and . . . owes generous deference to educators”

when it reviews IDEA cases). An ALJ’s findings are “regularly made” when “they are reached

through a process that is [within] the accepted norm of a fact-finding process.” J.P. ex rel.

Peterson v. Cty. Sch. Bd. of Hanover Cty., Va., 516 F.3d 254, 259 (4th Cir. 2008). Thus, the

findings are regularly made if the ALJ “conducted a proper hearing, allowing the parents and the

School Board to present evidence and make arguments, and the hearing officer by all indications

resolved the factual questions in the normal way, without flipping a coin, throwing a dart, or

otherwise abdicating his responsibility to decide the case.” Id. Indeed, the Fourth Circuit has held




                                                27
that a reviewing court cannot “reverse a trier of fact, who had the advantage of hearing the

testimony, on the question of credibility.” Doyle v. Arlington Cty. Sch. Bd., 953 F.2d 100, 104 (4th

Cir. 1991) (quoting McCrary v. Runyon, 515 F.2d 1082, 1086 (4th Cir. 1975), aff’d, 427 U.S. 160

(1976); concluding that the reason given by the reviewing officer for the State Board of Education

“for discrediting a witness who[m] he had not seen or heard testify, in the face of the crediting of

that same witness by a hearing officer who had seen and heard the witness testify, [wa]s so far

from the accepted norm of a fact-finding process designed to discover truth that . . . the due weight

which should be accorded the decision of the reviewing fact-finding officer depending on that

credibility decision [wa]s none”).

       Moreover, while the district court must “‘explain its reasons for rejecting the findings of

the hearing officer,’” the “IDEA hearing officer is not required to offer a detailed explanation of

his or her credibility assessments.” S.A., 898 F. Supp. 2d at 877 (quoting Cty. Sch. Bd. of Henrico

Cty., Va. v. Z.P., 399 F.3d 298, 306 (4th Cir. 2005)). Thus, “a court should give deference even to

a poorly explained administrative decision as long as the hearing officer used standard fact-finding

methods.” S.T. ex rel. S.J.P.T. v. Howard Cty. Pub. Sch. Sys., No. JFM-14-00701, 2015 WL

72233, at *2 (D. Md. Jan. 5, 2015), aff’d sub nom. S.T. v. Howard Cty. Pub. Sch. Sys., 627 F.

App’x 255 (4th Cir. 2016). For example,

       [i]n J.P., the Fourth Circuit held that the hearing officer’s decision warranted
       deference even though the opinion did not explain what evidence the hearing officer
       found most important or why the officer was more persuaded by the school board’s
       evidence. In fact, the court held that the decision was sufficiently detailed despite
       the fact that only two findings addressed issues in dispute, and these findings were
       as “about as bare-boned as they could be.”

S.A., 898 F. Supp. 2d at 876 (quoting J.P., 516 F.3d at 262). Additionally, “the Fourth Circuit has

consistently held that an ALJ’s implicit credibility determinations are entitled to the same




                                                 28
deference as explicit findings.” Id. at 877–78 (citing Z.P., 399 F.3d at 307; A.B. ex rel. D.B. v.

Lawson, 354 F.3d 315, 327–28 (4th Cir. 2004)).

       The educators’ opinions, also, are entitled to deference. M.C., 2014 WL 7404576, at *11;

S.A., 898 F. Supp. 2d at 874 (noting that this Court “owes generous deference to educators” when

it reviews IDEA cases). Indeed, the school district’s “notions of sound educational policy” are

entitled to considerable deference. See M.M., 303 F.3d at 530–31; Hartmann, 118 F.3d at 999;

M.C., 2014 WL 7404576, at *6–7; S.A., 898 F. Supp. 2d at 874. “[I]t is a longstanding policy in

IDEA cases to ‘afford great deference to the judgment of education professionals.’” N.P. v.

Maxwell, 711 F. App’x 713, 717 (4th Cir. 2017) (quoting E.L. ex rel. Lorsson v. Chapel Hill-

Carrboro Bd. of Educ., 773 F.3d 509, 517 (4th Cir. 2014)).

       At the same time, deference is based on the application of expertise and the exercise
       of judgment by school authorities. The Act vests these officials with responsibility
       for decisions of critical importance to the life of a disabled child. The nature of the
       IEP process, from the initial consultation through state administrative proceedings,
       ensures that parents and school representatives will fully air their respective
       opinions on the degree of progress a child’s IEP should pursue. See §§ 1414, 1415;
       [Rowley, 458 U.S.] at 208–209, 102 S.Ct. 3034. By the time any dispute reaches
       court, school authorities will have had a complete opportunity to bring their
       expertise and judgment to bear on areas of disagreement. A reviewing court may
       fairly expect those authorities to be able to offer a cogent and responsive
       explanation for their decisions that shows the IEP is reasonably calculated to enable
       the child to make progress appropriate in light of his circumstances.

Endrew F. ex rel. Joseph F. v. Douglas Cty. Sch. Dist. RE-1, 137 S. Ct. 988, 1001–02 (2017).

       At the administrative hearing in this case, the Parents presented the testimony of three

witnesses: A.H.’s mother, E.H.; Dr. Solomon, the Parents’ educational consultant who was

admitted as an expert in special education; and Katie Quinn, an Autism specialist at Ivymount who

was admitted as an expert in ABA. MCPS also introduced the testimony of three witnesses: Tina

Garland, a program specialist in the Autism Division of MCPS who was admitted as an expert in

special education with an emphasis on teaching children with Autism; Emily Stanley, an



                                                 29
instructional specialist in the Autism Division of MCPS who was admitted as an expert in special

education and behavior analysis; and Melinda McCartin, a registered nurse for MCPS who was

admitted as an expert in nursing.

       The ALJ recognized the testimony of both the Parents’ witnesses and MCPS’s witnesses

in her decision and implicitly determined that the testimony of MCPS’s witnesses was more

credible than that of the Parents’ witnesses. This decision was “regularly made.” M.C., 2014 WL

7404576, at *11. Ms. Garland and Ms. Stanley, both of whom Dr. Solomon agreed are highly

qualified providers in the education of children with autism, gave “cogent and responsive

explanation[s]” for their views on the appropriateness of the IEPs and proposed placements,

entitling their opinions to deference. See Endrew F., 137 S. Ct. at 1002; Nov. 7, 2017 Tr. 186:1–

18. First, with respect to Ms. Garland, she explained that she participated in the development of

A.H.’s 2016 IEP as a program specialist for the MCPS Autism Division. Nov. 15, 2017 Tr. 21:18–

32:9. During that process, Ms. Garland stated that she conducted an observation of A.H. at

Ivymount and conferred with A.H.’s family, Dr. Solomon, and Ivymount staff. Id. 31:4–9, 92:3–

95:3. Ms. Garland also explained her familiarity with the Autism Program at Bells Mill and

testified that, “when [she] observed [A.H.], when [she] saw how well he responded to fast-paced

instruction, to the dense reinforcement schedule to differentiation, [she] thought that he would do

very well in [the] Bells Mill program since those are the strategies that we also use.” Id. 49:14–

54:2. She further testified that the staff in the Autism Program at Bells Mill have experience

working with students who elope and run, and she described strategies that the staff could use to

support A.H. in the general education setting, including: fading A.H. into the cafeteria and

playground; placing A.H. at a table far from the cafeteria doors; and instituting concrete

reinforcements to encourage his appropriate behavior. Id. 60:4–62:10, 101:5–11. Ms. Garland




                                                30
testified that including A.H. in the general education setting for lunch and recess was appropriate,

at least initially, because he enjoys interacting with others and this setting would allow him “to

model appropriate behavior and to work on generalizing the social skills that he is being taught

discreetly in the classroom.” Id. 63:2–64:2, 97:6–19. Additionally, she expressed no doubt that,

having reviewed the 2016 IEP, Bells Mill had the resources to implement it. Id. 81:25–82:14.

       Ms. Stanley also provided a “cogent and responsive explanation” for her view that the IEPs

and proposed placements were appropriate for A.H., such that her opinion was similarly due

deference. See Endrew F., 137 S. Ct. at 1002. Ms. Stanley explained that she participated in both

the August 2016 and April 2017 IEP meetings as an instructional specialist from the MCPS Autism

Division. Nov. 15, 2017 Tr. 161:17–180:17. During that time, she stated that she reviewed A.H.’s

records, spoke with Ivymount staff, and conducted an observation of A.H. at Ivymount. Id. Ms.

Stanley testified that A.H. did not require non-public placement because, “his behavioral needs do

not – from the data and from the present levels and the reports, exceed the supports and the program

that we have at either Cabin John or Bells Mill.” Id. 215:2–216:12. As for A.H.’s safety in the

general education setting, Ms. Stanley explained that the students are accompanied by “at least

three staff” during lunch and that the staff have experience working with children who have

tantrums and elope. Id. 185:17–193:15, 210:15–211:10. She further testified that including A.H.

in the general education setting for lunch was appropriate because “he does enjoy interacting with

others,” and it would give him an opportunity to develop and practice socially significant skills.

Id. 187:5–188:7. Finally, she testified that, in her expert opinion, the 2017 IEP was designed to

provide A.H. an educational benefit and that the Autism Program at Cabin John was an appropriate

placement. Id. 215:2–216:12.




                                                31
       Given the detailed, “cogent and responsive explanation[s]” provided by Ms. Garland and

Ms. Stanley for their views on the appropriateness of A.H.’s inclusion in the general education

setting and the ability of the proposed placements to effectively implement the IEPs, the ALJ did

not err in reaching her credibility determinations. See Endrew F., 137 S. Ct. at 1002. Rather, the

ALJ’s analysis follows a normal fact-finding process; she has not “abdicat[ed] [her] responsibility

to decide the case.” See J.P., 516 F.3d at 259. Accordingly, I will defer to the ALJ’s conclusion

that Defendants’ experts’ testimony was credible. See Endrew F., 137 S. Ct. at 1002; M.C., 2014

WL 7404576, at *11.

                                  Weight Due to Findings of Fact

       I also must determine the weight to give the ALJ’s findings of fact. See Doyle v. Arlington

Cty. Sch. Bd., 953 F.2d 100, 105 (4th Cir. 1991). According to Plaintiffs, the ALJ’s findings of

fact were not “regularly made” and are not entitled to deference because she “consistently chose

to ignore conflicting evidence when making her factual findings, rather than recognize it, weigh

it, and then reconcile it.” Pls.’ Mem. 15. They further assert that “her factual findings are full of

errors” and, as a result of these errors, “the ALJ ends up describing a child much less disabled than

A.H.” Id. at 15. Plaintiffs also claim that the ALJ improperly relied on evidence outside of the

IEPs in reaching her Decision. Id. at 23.

       The ALJ in this case conducted a proper hearing, the determinations from which are

entitled to deference. Six witnesses testified, three of whom were called by Plaintiffs, and over

one hundred exhibits were admitted. The ALJ’s lengthy decision demonstrates a thorough review

of the exhibits and testimony. The ALJ extensively described A.H.’s disabilities, needs, and

performance at Ivymount throughout her opinion. See ALJ Dec. at 7–21, 30, 35, 39. In addition,

the ALJ outlined the proposed IEPs for A.H., including the areas of need, goals and




                                                 32
accommodations, and described the proposed placements. Id. Significantly, Plaintiffs concede

that they agreed with most elements of the IEPs. See Nov. 8, 2017 Tr. 143:6–144:1, 173:9–175:20

(E.H.’s testimony that “I agree with everything on the IEP except for … [t]he gen ed piece.”).

       Plaintiffs’ argument that the ALJ improperly relied on evidence outside of the IEPs in

reaching her decision is unavailing. It is true that, “[i]n evaluating whether a school district offered

a FAPE, a court generally must limit its consideration to the terms of the IEP itself.” A.K. ex rel.

J.K. v. Alexandria City School Bd., 484 F.3d 672, 682 (4th Cir. 2007). However, this Court’s

review of the ALJ’s decision reveals that she relied only on the terms of the IEPs themselves and

testimony that explained how the IEPs would be implemented at the proposed placements.

Consideration of this testimony was not improper. See R.E. v. N.Y. City Dep’t of Educ., 694 F.3d

167, 186 (2d Cir. 2012) (“While testimony that materially alters the written plan is not permitted,

testimony may be received that explains or justifies the services listed in the IEP.”); S.B. v. N.Y.

City Dep’t of Educ., 117 F. Supp. 3d 355, 363 (S.D.N.Y. 2015) (“It seems clear, however, that in

order to determine if a proposed placement will be unable to comply with a student’s IEP, evidence

regarding the proposed placement must be considered . . . .”).

       It appears that Plaintiffs’ contention that the ALJ ignored evidence and, consequently,

reached conclusions contrary to the evidence, stems from the ALJ’s decision to give limited weight

to the testimony of Plaintiffs’ witnesses. As discussed, I agree with the ALJ’s implicit weight and

credibility determinations regarding the witnesses’ testimony. Thus, the ALJ’s findings of fact

were regularly made and entitled to deference. See J.P., 516 F.3d at 259. And, insofar as Plaintiffs

argue that minor inaccuracies provide a basis for concluding that the ALJ’s findings of fact were

not regularly made, I disagree, and in any event, I have reviewed the record de novo and found

that “the majority of facts relied upon by the ALJ were supported by the record through




                                                  33
corroborating documents . . . and witness testimony.” See Avijan v. Weast, 242 F. App’x 77, 80

(4th Cir. 2007) (holding that “the district court did not err in accepting the factual findings of the

ALJ [where] the majority of facts relied upon by the ALJ were supported by the record through

corroborating documents, letters, and witness testimony.”); Snyder v. Montgomery County, No.

DKC-08-1757, 2009 WL 3246579, at * 17 (D. Md. Sept. 29, 2009) (noting that a “minor factual

error” in the ALJ’s lengthy written opinion does not “provide a basis for a finding that the findings

of fact were not regularly made”).

                                                FAPE

       To obtain court-ordered reimbursement for A.H.’s private education, Plaintiffs first must

demonstrate that “the public school system failed to provide a free appropriate public education.”

Carter ex rel. Carter v. Florence Cty. Sch. Dist. Four, 950 F.2d 156, 161 (4th Cir. 1991) (stating

that, if plaintiffs establish the first element, the second element to prove is that “the private school

chosen by the parents did provide an appropriate education to the child”). In this regard, Plaintiffs

argue that A.H.’s IEPs fell short because they included lunch and recess in the general education

setting and A.H. cannot benefit from this setting. Pls.’ Mem. 34. In addition, Plaintiffs assert that

the proposed placements were inadequate for four reasons: (1) A.H. would not have been safe in

the proposed placements; (2) they did not provide sufficient ABA programming; (3) they did not

offer adequate staffing and instructional methods; and (4) A.H. would have been the only student

in electives at Cabin John. Id. at 28–43. The Court will address each of these arguments in turn.

       Plaintiffs first argue that the 2016 and 2017 IEPs inappropriately provided A.H. would

spend lunch and recess in the general education setting, for a total of 5 hours per week. In support

of this argument, Dr. Solomon testified that A.H. would not benefit from inclusion in the general

education setting because “he is barely available for guided and structured social interactions” and




                                                  34
does not have the skills to imitate his non-disabled peers. Nov. 7, 2017 Tr. 108:1–110:3. Similarly,

Ms. Quinn testified that, based on her experience with A.H. at Ivymount, exposing him to a less-

structured setting would not be beneficial. Nov. 8, 2017 Tr. 225:12–226:6. Ms. Quinn admitted,

however, that she was not qualified to opine as to whether A.H. would benefit from inclusion in

the general education setting because she only has observed him at Ivymount, which has a 100%

disabled population. Id.

       Because A.H. has never been included in the general education setting, MCPS concluded

that there was no data to support A.H.’s removal from the general education setting for lunch and

recess. 2016 IEP 61, 2017 IEP 74. However, MCPS explained that data would be collected upon

his enrollment and then they would determine whether A.H.’s continued inclusion in this setting

was appropriate. Id. This plan was reasonable, and the evidence demonstrates that A.H.’s initial

inclusion in the general education setting for lunch and recess was appropriate. That is, Ivymount

reported that A.H. was “highly motivated to interact with adults and peers,” and, indeed, that

“when [A.H.] earns reinforcement, he most often chooses to interact with adults or peers.”

Ivymount Nov. 18, 2016 Report 11, Pls.’ Ex. 33; see also Ivymount Dec. 16, 2015 Report 2, Pls.’

Ex. 11 (“[A.H.] is highly motivated to interact with familiar adults[.]”); Dec. 9, 2016 Report 1,

Pls.’ Ex. 31 (“[A.H.] seems to enjoy conversations with peers and adults[.]”). Similarly, MCPS

physical therapist Jane Juliano reported that, during her two-hour observation of A.H., he was

“engaged with staff members, greeted them.” See 2016 IEP 69. In addition, Ms. Garland and Ms.

Stanley testified that A.H. would benefit from inclusion in the general education setting for lunch

and recess because it would give him an opportunity to model appropriate behavior and continue

developing his social skills. Nov. 15, 2017 Tr. 63:2–64:2, 188:25–189:19. Taken together, this

evidence demonstrates that the ALJ properly deferred to MCPS’s determination that A.H.’s




                                                35
inclusion in the general education for lunch and recess, with special education support, was

appropriate. See N.P., 711 F. App’x at 717; E.L., 773 F.3d at 517; M.M., 303 F.3d at 530–31;

Hartmann, 118 F.3d at 999; M.C., 2014 WL 7404576, at *6–7.

       Plaintiffs next assert that A.H. would not have been safe during lunch, recess, and

community outings at the proposed placements. See Pls.’ Mem. 28. Plaintiffs do not challenge

the adequacy of the IEPs for failing to provide appropriate support, but claim that the proposed

placements could not maintain A.H.’s safety because his maladaptive behaviors are unpredictable

and the level of staffing at the proposed placements is inadequate. Pls.’ Mem. 30; see also Nov.

8, 2017 Tr. 143:6–144:1, 173:9–175:20 (E.H.’s testimony that “I agree with everything on the IEP

except for … [t]he gen ed piece. Implementing the IEP with [A.H.], I disagree that those two

placements could handle him.”). Plaintiffs specifically expressed concerns about A.H.’s safety

during lunch at the proposed placements because there are doors in the cafeterias that allow access

to the outside and, if the supervising paraeducators were not paying attention, A.H. would have

ample opportunity to elope to the outside. Nov. 8, 2017 Tr. 51:4–61:2.

       Both IEPs provide extensive supports and services for A.H. across the school day. Among

others, the 2016 IEP requires “frequent eye contact/proximity control” and “special education

support during lunch and recess,” and the 2017 IEP mandates “close adult proximity at all times”

and “adult support.” 2016 IEP 29, 50; 2017 IEP 67, 71. Plaintiffs express concerns about A.H.’s

safety at the proposed placements because of the “intensity and unpredictability of A.H.’s

behavior,” but they have not demonstrated that the proposed placements lacked the capacity to

implement the extensive supports outlined in the IEPs. Pls.’ Mem. 29. To the contrary, both Ms.

Garland and Ms. Stanley testified that the proposed placements had the resources to implement

A.H.’s IEPs. Nov. 15, 2017 Tr. 82:6–17, 215:3–216:12. They explained that two paraeducators




                                                36
accompany the students during lunch and recess at Bells Mill and “at least three staff” accompany

the students during lunch at Cabin John, resulting in a ratio of approximately two students to one

staff member. Nov. 15, 2017 Tr. 101:5–11, 186:5–8; see also id. 47:22–48:22 (Ms. Garland’s

testimony that “there were 6 students” in the proposed classroom at Bells Mill); 174:17–23 (Ms.

Stanley’s testimony that “the classrooms [at Cabin John] each have 7 students”). Significantly,

Ivymount reported that this level of staffing was appropriate for A.H. during non-work times.

Ivymount Dec. 16, 2015 Report 4 (stating that A.H. “requires a high staff-to-student ratio (e.g.,

two students to one staff member) to stay safe during non-work times, such as lunch and recess”).

In addition, Ms. Garland and Ms. Stanley testified that the staff at Bells Mill and Cabin John have

experience working with students who have tantrums and elope and have strategies to support

students with these behaviors. Nov. 15, 2017 Tr. 60:4–62:10, 185:17–193:15.

       Plaintiffs’ safety concerns were further negated by MCPS’s plan to collect data and assess

the appropriateness of A.H.’s continued inclusion in the general education setting once enrolled.

See 2016 IEP 61; 2017 IEP 57, 74. Ms. Garland and Ms. Stanley also explained that if a student

is unable to safely participate in the community outings at Bells Mill or Cabin John, the student

stays back at school with a paraeducator. Nov. 15, 2017 Tr. 65:1–22, 193:16–194:6. This plan is

reasonable and, indeed, identical to the practice at Ivymount; when Ivymount put bringing A.H.

into the community on hold due to behavioral concerns, A.H. stayed back at school with an aide

while other students participated in the community outings. 2017 IEP 14; see also Nov. 8, 2017

Tr. 221:25–222:12. But, despite MCPS’s plan to evaluate the appropriateness of A.H.’s inclusion

in these settings, and the evidence demonstrating the capacity of the proposed placements to

implement the IEPs, Plaintiffs nonetheless claim that A.H. would not have been safe at the

proposed placements. This assertion, based on mere speculation, does not support a finding that




                                                37
A.H. was denied a FAPE. R.E., 694 F.3d at 195 (“Speculation that the school district will not

adequately adhere to the IEP is not an appropriate basis for unilateral placement.”).

       Plaintiffs also assert that the proposed placements are inadequate for A.H. because they do

not provide intensive ABA programming. Pls.’ Mem. 37–40. Specifically, relying on Dr.

Solomon’s observations of the proposed placements, Plaintiffs argue that the ABA programming

at the placements is inadequate because the ratio of students to staff members is two-to-one, ABA

instruction is only delivered for two or three hours of the day, and because the schools do not

collect behavioral data or have BCBAs on staff to analyze student data. Id.; Nov. 7, 2017 Tr. 87:8–

89:5, 181:11–183:4. Plaintiffs point out that, at Ivymount, by contrast, ABA instruction is

delivered throughout the day in a one-to-one format, data is collected several times a minute, and

data is analyzed by BCBAs. Pls.’ Mem. 38.

       The 2016 and 2017 IEPs implicitly require ABA instruction by setting behavioral and

academic goals and mandating, among other supports and services, “errorless teaching strategies,”

“frequent and/or immediate feedback,” and positive reinforcement of appropriate behaviors. 2016

IEP 24-25, 31; 2017 IEP 27, 29, 31; see also Nov. 7, 2017 Tr. 83:2–23 (Dr. Solomon’s testimony

that “a large part of the [ABA] approach is through errorless teaching”). However, the IEPs do

not mandate full-time, one-to-one ABA instruction, data collection at frequent intervals, or data

analysis by a BCBA. Thus, the proposed placements were not required to offer these services in

order to provide A.H. with a FAPE. Moreover, for the reasons set forth below, Plaintiffs have not

demonstrated that the IEPs were inadequate for failing to mandate these supports and services.

       First, Plaintiffs have not demonstrated that the IEPs denied A.H. a FAPE by failing to

require one-to-one ABA instruction. The 2016 IEP provides “1:1 instruction for new skill

acquisition,” a “highly structured classroom,” “direct instruction,” and a variety of other




                                                38
instructional supports, including “short instructions,” breaking down assignments into smaller

units, and “strategies to initiate and sustain attention.” See 2016 IEP 24–33. Similarly, the 2017

IEP calls for “individualized instruction,” a “low staff to student ratio,” “close adult proximity at

all times,” “adult support,” and many of the same instructional supports outlined in the 2016 IEP.

See 2017 IEP 27–34, 56. A.H.’s performance at Ivymount supports the appropriateness of the

IEPs. That is, although Ivymount reported that A.H. was “not able to learn new skills without the

one-to-one attention of an adult,” Ivymount also reported that A.H. participated in daily group

instruction for 1.5 to 2.5 hours, albeit with “substantial prompting from staff.” Ivymount Dec. 16,

2015 Report at 2, 4; Aug. 4, 2016 IEP 14; see also Nov. 8, 2017 Tr. 235:16–24 (Ms. Quinn’s

testimony that A.H. is “in group instruction varying from an hour and a half to two and a half hours

a day). In addition, and significantly, Ivymount’s updated IEP for A.H. did not mandate one-to-

one support for A.H., but only called for “Intensive staffing (1:1, 2:1, small group).” Ivymount

Jan. 24, 2017 IEP 3, Defs.’ Ex. 50. Thus, in light of A.H.’s participation in group instruction at

Ivymount and the extensive supports and services outlined in MCPS’s IEPs, the Court concludes

that the IEPs were reasonably calculated to provide A.H. an educational benefit. See Endrew F.,

137 S. Ct. at 999.

       Plaintiffs also have not demonstrated that the IEPs were inadequate for failing to mandate

data collection at frequent intervals or data analysis by a BCBA. The 2017 IEP explicitly requires

“task analysis,” and both IEPs incorporate Ivymount’s BIPs for A.H., which provide “data will be

analyzed and compared to baseline rates to determine the treatment effectiveness.” See Ivymount

Dec. 9, 2016 BIP 3, Ivymount Dec. 16, 2015 BIP 3, Pls.’ Exs. 13, 32; 2016 IEP 30; 2017 IEP 29,

60. Plaintiffs have not shown that the IEPs were inadequate for A.H., but only that, at Ivymount,

data is collected “at least once or twice a minute” and analyzed by a BCBA. Nov. 8, 2017 Tr.




                                                 39
194:23–196:19. This does not support a finding that A.H. was denied a FAPE. See Hanson ex

rel. Hanson v. Smith, 212 F. Supp. 2d 474, 488 (D. Md. 2002) (“[T]he insistence of parents that a

non-public school setting is more appropriate does not establish the inappropriateness of the public

school, even if the child would have benefitted more in the private setting.”). Moreover, Ms.

Garland and Ms. Stanley testified that the staff at Bells Mill and Cabin John consistently collect

and analyze both behavioral and instructional data. Nov. 15, 2017 Tr. 65:23–69:12, 196:6–218:21.

They also testified that a special educator with the proper training and experience, like those at the

proposed placements, can analyze data just as well as a BCBA. Id. 115:23–116:17, 147:9–149:5.

       Further, Plaintiffs have not shown that the proposed placements lacked the capacity to

implement the instructional supports in A.H.’s IEPs related to ABA programming. Plaintiffs’

challenge to the adequacy of ABA programming at the proposed placements is based on Dr.

Solomon’s visits to the schools, during which she did not see the staff collect behavioral data or

deliver individualized ABA instruction throughout the school day. Nov. 7, 2017 Tr. 87:8–89:5,

181:11–183:4. However, Dr. Solomon’s visits did not include observations of how the classrooms

would function with A.H. as a student, and there is no indication that any of the students in the

classrooms at the time required instructional supports similar to those outlined in A.H.’s IEPs,

such as “1:1 instruction for new skill acquisition” and “high frequency reinforcement.” Thus, Dr.

Solomon’s observations do not establish that the proposed placements were incapable of

implementing the supports and services in A.H.’s IEPs once he enrolled. To the contrary, Ms.

Garland and Ms. Stanley expressed no doubt that the Autism Programs at Bells Mill and Cabin

John had the resources to implement the services and supports mandated by A.H.’s IEPs. Nov.

15, 2017 Tr. 49:1–9, 216:2–12. They testified that the staff at Bells Mill and Cabin John are trained

in ABA, deliver ABA instruction throughout the day, and consistently collect and analyze both




                                                 40
behavioral and instructional data. Nov. 15, 2017 Tr. 65:23–69:12, 196:6–218:21. Thus, the Court

rejects Plaintiffs’ argument that A.H. was denied a FAPE because the proposed placements do not

offer adequate ABA programming.

       Plaintiffs also challenge the adequacy of the staffing and instructional methods at the

proposed placements. Pls.’ Mem. 32. Plaintiffs do not argue that the instructional supports

outlined in the IEPs are inappropriate, but assert that the proposed placements do not offer the

staffing and instructional methods necessary for A.H. to make academic and functional progress.

Id. This challenge is based on their observations of classrooms at the proposed placements, during

which they saw “students engaging in independent work, with the adults close by but not actively

engaging with the students, as well as group instruction, where no concrete reinforcement was

observed.” Id. 32–33. Plaintiffs assert that A.H. requires more intensive instruction and point out

that, at Ivymount, A.H. spends most of his day one-on-one with an instructor. Id.

       Like their challenge to the adequacy of ABA programming at the proposed placements,

Plaintiffs’ challenge to the staffing and instructional methods at the placements is based on their

observations of how classrooms functioned during their visits – without A.H.’s enrollment or the

school’s opportunity to comply with his IEPs. Plaintiffs have not demonstrated that the proposed

placements lack the capacity to implement the IEPs if A.H. enrolled. To the contrary, Ms. Garland

and Ms. Stanley testified that the proposed placements had the staffing and expertise to implement

A.H.’s IEPs and that A.H. would receive an educational benefit at the placements. Nov. 15, 2017

Tr. 82:6–17, 215:3–216:12. Therefore, the Court rejects Plaintiffs’ argument that A.H. was denied

a FAPE because the proposed placements do not have adequate staffing and instructional methods.

       Finally, Plaintiffs assert that A.H. was denied a FAPE because Cabin John was incapable

of properly providing “academic instruction in the special education setting outside of general




                                                41
education” as required by the 2017 IEP. Pls.’ Mem. 40–43; 2017 IEP 54. In support of this

argument, Plaintiffs point out that students in the Autism Program at Cabin John spend five hours

a week in electives, such as art and computer class, but Cabin John does not formally offer electives

in the special education setting. Nov. 15, 2017 Tr. 190:5–191:3. Therefore, students in the Autism

Program typically attend their electives in the general education setting “with support.” Id. 244:8–

21. If a student is unable to attend electives in the general education setting, Ms. Stanley explained,

then they “work on the same content within the [self-contained] classroom with the special

educator.” Id. 190:5–191:3, 244:8–21. Plaintiffs assert that A.H. would have been the only student

in these self-contained electives and that such “classes of one” are inconsistent with the social

objectives outlined in his 2017 IEP. Pls.’ Mem. 41–42. Therefore, according to Plaintiffs, Cabin

John is incapable of implementing A.H.’s 2017 IEP. Id.

       Plaintiffs have not demonstrated that the Autism Program at Cabin John deviates

“materially” from the 2017 IEP. Sumter Cty. School Dist. 17 v. Heffernan ex rel. TH, 642 F.3d

478, 484 (4th Cir. 2011) (“[T]he failure to perfectly execute an IEP does not necessarily amount

to the denial of a free, appropriate public education. However, as other courts have recognized, the

failure to implement a material or significant portion of the IEP can amount to a denial of FAPE.”).

By offering the electives in a self-contained classroom with a special educator, Cabin John would

comply with the mandate of the 2017 IEP that A.H. receive all “academic instruction in the special

education setting outside of general education.” 2017 IEP 54. Plaintiffs’ assertion that A.H. would

have been the only student in self-contained electives at Cabin John is speculative; indeed, Ms.

Stanley testified that there was one student last year who attended the self-contained electives.

Nov. 15, 2017 Tr. 244:8–21. Moreover, even if A.H. were the only student in self-contained

electives, he would still have had opportunities throughout the school day to advance the social




                                                  42
objectives in the 2017 IEP, such as during lunch and community outings. Therefore, Cabin John’s

failure to formally offer electives in the special education setting does not constitute a “material”

deviation from A.H.’s 2017 IEP. Cf. Sumter Cty., 642 F.3d at 486 (finding that the school district

failed to implement a material portion of the student’s IEP where the school failed to provide the

15 hours of ABA therapy required by the IEP and the staff did not understand or use proper ABA

techniques).

       Simply put, a FAPE, to which a child with a disability is entitled, is the education that any

student without disabilities would receive. See D.L. ex rel. K.L. v. Balt. Bd. of Sch. Comm’rs, 706

F.3d 256, 260–61 (4th Cir. 2013) (“Public schools are only required to make a FAPE available on

equal terms to all eligible children within their district.”). The IEP is “individualized” or

“personalized” to ensure that a child can access that education, considering his or her individual

or personal cognitive and developmental capabilities and needs. It must be appropriate, but it need

not be the best possible education. See Endrew F., 137 S. Ct. at 999; Bd. of Educ. of the Henrick

Hudson Cent. Sch. Dist. v. Rowley, 458 U.S. 176, 192, 207 (1982); M.C. v. Starr, No. DKC-13-

3617, 2014 WL 7404576, at *1 (D. Md. Dec. 29, 2014). Indeed, the IDEA only requires that the

IEP be “reasonably calculated to enable a child to make progress in light of the child’s

circumstances.” Endrew F., 137 S. Ct. at 999. As the ALJ explained in her well-reasoned decision,

the IEPs and proposed placements at Bells Mill and Cabin John were reasonably calculated to

provide A.H. with a FAPE for the 2015-18 school years.




                                                 43
              In sum, Plaintiffs have not shown that “the public school system failed to provide a free

appropriate public education.”6 See Carter, 950 F.2d at 161. Therefore, Plaintiffs are not entitled

to judgment as a matter of law, whereas Defendants are.



                                                               ORDER

              Accordingly, it is, this 8th day of February, 2019, hereby ORDERED that

              1. Plaintiffs’ Motion for Summary Judgment, ECF No. 10, IS DENIED;

              2. Defendants’ Cross-Motion for Summary Judgment, ECF No. 14, IS GRANTED; and

              3. The Clerk IS DIRECTED to CLOSE THIS CASE.



                                                                                  /S/
                                                                       Paul W. Grimm
                                                                       United States District Judge




                                                            
6
  Because the Court concludes that the IEPs and proposed placements were reasonably calculated to provide A.H.
with a FAPE, the Court need not address Plaintiffs’ argument that the ALJ erred in finding that the Parents had no
intention to place the Student anywhere but at Ivymount. See Pls.’ Mem. 45-47.


                                                                44
